NOT DESIGNATED FOR PUBLICATION

                                               No. 123,717

                 IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                       TRISTAN T. LETTERMAN,
                                             Appellant.

                                     MEMORANDUM OPINION

           Appeal from Sedgwick District Court; DAVID L. DAHL, judge. Opinion filed December 3, 2021.
Affirmed.


           Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g)
and (h).


Before ARNOLD-BURGER, C.J., MALONE, J., and BURGESS, S.J.


           PER CURIAM: Tristan Letterman appeals the district court's decision to revoke his
probation and impose his underlying prison sentence for two drug convictions. Letterman
moved for summary disposition under Supreme Court Rule 7.041A (2021 Kan. S. Ct. R.
48). The State agreed that summary disposition was appropriate, and we granted
Letterman's motion. After reviewing the record, we find no error in the district court's
decision to revoke Letterman's probation, and we affirm.




                                                     1
                           FACTUAL AND PROCEDURAL BACKGROUND

       In April 2019, Letterman pleaded guilty to one count of possessing
methamphetamine and one count of possessing drug paraphernalia for crimes he
committed on January 5, 2018. The district court sentenced Letterman to 18 months'
probation, with a 13-month underlying prison term.


       In September 2019, the State alleged that Letterman violated probation by failing
to report to his probation officer after leaving jail. About two weeks later, the State
alleged that Letterman committed new crimes after he was charged with battery of a law
enforcement officer and theft. The district court issued warrants for both sets of
allegations and held a revocation hearing in October 2019.


       At the hearing, Letterman stipulated to the alleged violations and waived his right
to an evidentiary hearing, and the district court found that Letterman violated the
conditions of his probation. Letterman then asked the court to revoke probation and
impose the underlying sentence, recognizing that he had struggled to comply with
probation in the past. The district court granted Letterman's request and revoked his
probation, imposing the underlying 13-month sentence. Letterman appeals.


                                             ANALYSIS

       When a defendant violates probation by committing a new crime, the decision
whether to revoke probation is at the district court's discretion. See K.S.A. 2017 Supp.
22-3716(c)(8)(A); State v. Gumfory, 281 Kan. 1168, 1170, 135 P.3d 1191 (2006). The
district court abuses this discretion if no reasonable person would agree with its decision,
or if it is based on a legal or factual error. State v. Reeves, 54 Kan. App. 2d 644, 658, 403
P.3d 655 (2017), rev. denied 307 Kan. 992 (2018).



                                              2
       The district court did not abuse its discretion when it revoked Letterman's
probation. The parties agree that Letterman violated his probation. He stipulated to all
alleged violations, including committing new crimes. At his revocation hearing,
Letterman admitted that he was not amenable to probation and explained that he could
not comply after just a few days out on bond. As a result, Letterman asked the court to
revoke his probation. A reasonable person could agree that Letterman was not amenable
to probation and that revocation was appropriate—especially given that Letterman
himself agreed with this decision. And because Letterman asked the district court to
revoke his probation, the invited error doctrine would prevent him from complaining
about it on appeal even if the district court had erred. See State v. Fleming, 308 Kan. 689,
696, 423 P.3d 506 (2018) ("[A] party cannot ask a court to take a specific action and then
later ask for the judgment to be reversed because the court complied with the request.").
The district court did not err in revoking Letterman's probation.


       Affirmed.




                                             3